DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/18/2021 has been entered. Claims 1-7 and 15-20 have been canceled and thus claims 8-14 are currently pending.

Election/Restrictions
Applicant's election with traverse of Group II, claims 8-14 in the reply filed on 12/18/2021 is acknowledged.  The traversal is on the ground(s) that process of nonelected Group I produces the composition of elected Group and process of Group III uses the same composition as Group II. This is not found persuasive. Firstly, nonelected claims of Groups I and III have been canceled in the amendment filed on 12/18/2021. Moreover, in the event Applicant adds these canceled claims in later prosecution, there is a serious search burden as the Groups I-III are drawn to different inventions even though Groups I and III recite process of making and process of using the same composition as Group II, respectively. As indicated in the restriction-election requirement mailed on 10/21/2022, the inventions of Groups I-III require different field of search, i.e. different classes/subclasses and different search queries. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A composition comprising branched aldehydes.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed amounts of C8-C36 linear aldehydes, C8-C36 2-methyl branched aldehydes and C8-C36 2-ethyl branched aldehydes in the mixture of C8-C36 aldehydes render claims 8-14 vague and indefinite because it is unclear whether the percentages of each are in weight %, mole %, etc. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathivet (Mathivet, T. et al. “Perfluorooctyl substituted triphenylphosphites as ligands for hydroformylation of higher olefins in fluorocarbon/hydrocarbon biphasic medium” C. R. Chimie 5 (2002) 417–424).
Regarding claims 8-14, Mathivet teaches in Table 2 compositions comprising a mixture of C9 aldehydes with the following distribution. Aldehyde mixture e comprises 9% of n-nonanal, 60% of 2-methyloctanal and 25% of 2-ethylheptanal, and aldehyde mixture f comprises 10% of n-nonanal, 28% of 2-methyloctanal and 25% of 2-ethylheptanal.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-14 of copending Application Nos. 17/553,427, 17/553,752 and 17/541,235 (reference applications). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following Non patent literature no. 5 cited in IDS 02/23/2022 teaches a composition comprising a mixture of C7 aldehydes with the following  
    PNG
    media_image1.png
    37
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    685
    media_image2.png
    Greyscale


Conclusion
	Claims 8-14 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622